943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Avery Nathaniel BRICE, Defendant-Appellant.
No. 91-6611.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CR-87-27-C)
Avery Nathaniel Brice, appellant pro se.
Debra Jo Stuart, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Avery Nathaniel Brice appeals from the district court's order denying his motion to dismiss his indictment and denying his related motion for an emergency hearing on that claim.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Brice, CR-87-27-C (W.D.N.C. June 24, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In light of our disposition, Brice's motion to expedite this appeal is moot